Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
DISPLAY DEVICE HAVING PLURALITY OF LIGHT EMITTING ELEMENTS IN A BANK STRUCTURE

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kim et al. [US PGPUB 20180175106] (hereinafter Kim).

Regarding claim 1, Kim teaches a display device comprising:
a substrate (SUB, Fig. 18);
a first bank (PW, Para 180) on the substrate (Fig. 18), at least portions of the first bank being spaced apart from each other (Fig. 18);
a plurality of first electrodes (REL1/CNE1, Para 90/109) on the substrate (Fig. 18), at least portions of the first electrodes being on portions of the first bank (Fig. 18);
a second electrode (REL2/CNE2, Para 112) on the substrate (Fig. 18), the second electrode being spaced apart from and between adjacent ones of the first electrodes (Fig. 18); and
a plurality of light emitting elements (LD1, Para 170) on the first electrodes and the second electrode (Fig. 18; at least on a surface of...).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. [US PGPUB 20220005975] (hereinafter Yang).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 

Regarding claim 1, Yang teaches a display device comprising:
a substrate (SUB, Fig. 4A);
a first bank on the substrate (420, Para 88), at least portions of the first bank being spaced apart from each other (Fig. 4A);
a plurality of first electrodes (220, Para 87) on the substrate (Fig. 4A), at least portions of the first electrodes being on portions of the first bank (Fig. 4A);
a second electrode (210, Para 87) on the substrate (Fig. 4A), the second electrode being spaced apart from and between adjacent ones of the first electrodes (Fig. 4A); and
a plurality of light emitting elements (ED, Para 75) on the first electrodes and the second electrode (Fig. 4A).

Regarding claim 2, Yang teaches a display device further comprising:
a plurality of first contact electrodes (320, Para 115) respectively on the first electrodes and contacting one end portion of the light emitting elements (Fig. 4A); and
a second contact electrode (310, Para 115) on the second electrode and contacting another end portion of the light emitting elements (Fig. 4A).

Regarding claim 3, Yang teaches a display device wherein the first electrodes and the second electrode have the same width measured in one direction (Fig. 4A; vertical direction).

Regarding claim 4, Yang teaches a display device wherein a width of the first contact electrodes is smaller than a width of the second contact electrode (Fig. 4A; horizontal direction).

Regarding claim 5, Yang teaches a display device wherein at least a portion of the first contact electrodes overlaps a portion of the first bank in a thickness direction (Fig. 4A).

Regarding claim 6, Yang teaches a display device further comprising a first insulating layer (510, Para 172) between the first electrodes and the second electrode and partially covering the first electrodes and the second electrode (Fig. 4A; not covering all surfaces of the electrodes, i.e. not completely encapsulating the electrodes).

Regarding claim 7, Yang teaches a display device wherein the light emitting elements are on the first insulating layer (Fig. 4A).

Regarding claim 8, Yang teaches a display device wherein a length of the light emitting elements is longer than a distance between the first electrodes and the second electrode (Fig. 4A).

Regarding claim 9, Yang teaches a display device further comprising a second insulating layer (540, Para 190) between the first electrodes and the second electrode 

Regarding claim 10, Yang teaches a display device further comprising a second bank (410, Para 88) between the substrate and the second electrode (Fig. 4A).

Allowable Subject Matter
Claims 12-20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	
Claims 12-17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device comprising:
a first bank comprising a first extension portion extending in a first direction and a second extension portion extending in a second direction crossing the first direction;
a plurality of external electrodes extending in the second direction and partially on the second extension portion of the first bank;
a plurality of internal electrodes between the external electrodes and not overlapping the second extension portion of the first bank (as claimed in claim 12), in combination with the rest of claim limitations as claimed and defined by the Applicant.

	

a first bank on the substrate and comprising a first extension portion extending in a first direction and a second extension portion extending in a second direction crossing the first direction;
a first electrode and a second electrode extending in the second direction and partially overlapping the second extension portion of the first bank, the first electrode and the second electrode being spaced apart from each other in the first direction (as claimed in claim 18), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819